Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cesare Sclafani on 9/28/21.
The application has been amended as follows: 

23.	(Currently amended)	The vehicle cabin structure according to claim 22 further comprising:
a second handrail, wherein
	the handrail is disposed in a front portion and the second handrail is disposed in a rear portion of the vehicle cabin, and
	the upper portion of the handrail disposed in the front portion and an [[the]] upper portion of the second handrail disposed in the rear portion are connected together with a connecting member in a front-rear direction of the vehicle.

26.	(Currently amended)	The vehicle cabin structure according to claim 23 [[22]], wherein 
	the second handrail includes right and left vertical portions connected to respective ends of the upper portion and right and left side portions extending in the [[a]] front-rear direction of the vehicle from lower ends of the right and left vertical portions, respectively, and
	the right and left side portions are fixed to the right and left side surfaces of the vehicle cabin, respectively.

27.	(Currently amended)	The vehicle cabin structure according to claim 26, wherein the vehicle cabin includes
		right and left side frame members extending in the front-rear direction of the vehicle along the right and left side surfaces, respectively, to form a skeletal structure of the vehicle cabin, and
		right and left side interior members covering vehicle cabin-side inner surfaces of the right and left side frame members, respectively, and
	the right and left side portions of the second handrail are fixed to the right and left side interior members, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612